 
 
 

--------------------------------------------------------------------------------

MORTGAGE AND OTHER LOAN DOCUMENTS EXTENSION AND MODIFICATION AGREEMENT
 
Between
 
THE BANK OF TAMPA,
a Florida banking corporation
 
as "Lender";
 
and
 
 
BOVIE MEDICAL CORPORATION,
a Delaware corporation
 
as "Borrower".
 
Renewal Loan Amount: $3,053,199.88
 
 

--------------------------------------------------------------------------------

NOTE TO RECORDER: DOCUMENTARY STAMP TAX IN THE AMOUNT OF $12,572.00 AND
NON-RECURRING INTANGIBLES TAX IN THE AMOUNT OF $7,184.00 HAVE BEEN PAID ON THE
MORTGAGE MODIFIED HEREBY. THIS INSTRUMENT EVIDENCES THE EXTENSION OF THE
MATURITY OF THE INDEBTEDNESS DESCRIBED HEREIN WITHOUT ENLARGEMENT OF THE TERMS
THEREOF OR THE ADDITION OF ANY OTHER OBLIGOR, AND THEREFORE NO FURTHER OR
ADDITIONAL DOCUMENTARY STAMP TAXES OR INTANGIBLES TAXES ARE DUE IN CONNECTION
WITH THE RECORDING HEREOF.

 
 

--------------------------------------------------------------------------------

 

MORTGAGE AND OTHER LOAN DOCUMENTS EXTENSION AND MODIFICATION AGREEMENT
 
THIS MORTGAGE AND OTHER LOAN DOCUMENTS RENEWAL AND MODIFICATION AGREEMENT (the
"Agreement") is made and entered as of the 27th day of June, 2016 , between The
Bank of Tampa, a Florida banking corporation, having an address of Post Office
Box One, Tampa, Florida 33601 ("Lender") and Bovie Medical Corporation, a
Delaware corporation, having an address of 5115 Ulmerton Road, Clearwater,
Florida 33760 ("Borrower").
 
W I T N E S S E T H:
 
WHEREAS, Lender is the owner and holder of, inter alia, the following loan
documents:
 
(a)           Loan Agreement (as amended, modified, restated, renewed, or
supplemented at any time or from time to time, the "Loan Agreement") dated March
20, 2014 between The Bank of Tampa and Borrower;
 
(b)           Promissory Note (as amended, modified, restated, renewed,
consolidated, increased, decreased, or supplemented at any time or from time to
time, together with any prior promissory notes renewed or modified thereby, the
"Prior Note") dated March 20, 2014 in the original principal amount of
$3,592,000.00, made by Borrower, payable to the order of The Bank of Tampa, and
having an outstanding principal balance as of the date hereof of $3,053,199.88;
 
(c)           Mortgage, Security Agreement, Financing Statement and Assignment
of Rents (as amended, modified, restated, renewed, consolidated, increased,
decreased, spread or supplemented at any time or from time to time, the
"Mortgage") dated March 20, 2014, and recorded in the Public Records of Pinellas
County, Florida, at O.R. Book 18349, Page 51, et seq. from Borrower in favor of
The Bank of Tampa;
 
(d)           Assignment of Rents, Leases, Profits and Contracts (as amended,
modified, restated, renewed, or supplemented at any time or from time to time,
the "Assignment of Rents") dated March 20, 2014 and recorded in the Public
Records of Pinellas County, Florida, at O.R. Book 18349, Page 73, et seq.;
 
(e)           UCC-1 Financing Statement (as amended, modified, restated,
renewed, or supplemented at any time or from time to time, the "County Financing
Statement") recorded in the Public Records of Pinellas County, Florida, at O.R.
Book 18349, Page 81, et seq.;
 
the foregoing documents together with all other documents or instruments
executed and/or delivered at any time or from time to time with respect to the
Loan being herein referred to as the "Loan Documents";
 
WHEREAS, the indebtedness evidenced by the Prior Note matures as of March 20,
2017, unless the same is extended in accordance with the terms of the Prior Note
until March 20, 2022, as provided therein, and Borrower has requested that
Lender extend the initial maturity and, to the extent applicable, the extended
maturity of the Prior Note until July 20, 2019, and July 20, 2024, respectively,
and Lender is willing to do so upon and subject to the terms and conditions
contained herein;
 
NOW, THEREFORE, for and in consideration of the sum of Ten Dollars ($10.00), the
mutual covenants and agreements contained herein, and other good and valuable
considerations, the receipt and sufficiency of which are hereby acknowledged by
the parties, the parties hereto agree as follows:
 
 
 
 

 
1

--------------------------------------------------------------------------------

 

1.           Recitals. The foregoing recitals are true and correct and are
hereby incorporated by reference for all purposes as if fully set forth herein.
 
2.           Initially Capitalized Terms. The initially capitalized terms used
herein which are not otherwise defined herein shall have the meanings ascribed
to said terms in the Mortgage.
 
3.           Extension of Maturity. This Agreement evidences the extension of
the maturity of the indebtedness evidenced by the Prior Note and the Loan
Documents. Borrower has as of even date herewith executed and delivered to
Lender its Amended and Restated Promissory Note (as amended, modified, restated,
extended, increased, decreased or supplemented at any time or from time to time,
the "Replacement Note") in the principal amount of $3,053,199.88, which is
payable to the order of Lender, and which Replacement Note is hereby
incorporated by reference as if fully set forth herein. The Replacement Note
shall mature on July 20, 2019, unless the maturity thereof is extended until
July 20, 2024, as provided in and upon the terms and conditions of the
Replacement Note and the Loan Agreement, as the same has been modified and
amended by that certain First Amendment to Loan Agreement between Lender and
Borrower, dated as of the date hereof (the "Loan Agreement Amendment").
 
4.           Amendment of Mortgage and Other Loan Documents. The Mortgage and
other Loan Documents are hereby modified and amended in accordance with, and to
reflect, the terms, conditions and provisions of this Agreement. The term
"Mortgage" as used in any of the Loan Documents shall mean and include without
limitation this Agreement. The terms "Note," "Promissory Note," "Mortgage Note"
or other terms of like meaning as used in any of the Loan Documents shall mean
and include without limitation the Replacement Note. The term "Loan Agreement"
as used in any of the Loan Documents shall mean and include without limitation
the Loan Agreement as modified by the Loan Agreement Amendment.
 
5.           Representations and Warranties. Borrower affirms, warrants and
represents that all the warranties and representations made by Borrower in the
Mortgage and other Loan Documents are true and correct as though made as of the
date hereof.
 
6.           Release. Borrower hereby releases Lender and its shareholders,
officers, directors, employees, agents and attorneys, of and from any and all
past and present claims, demands, damages, causes, losses, expenses, actions and
causes of action including, without limiting the generality of the foregoing,
any and all known and unknown injuries and damages with respect to or arising
out of (i) the transactions represented by the Loan Documents or any other
document or instrument executed in conjunction with the financings provided for
or contemplated in or by the Loan Documents and/or this Agreement and the other
documents executed and/or delivered in conjunction with this Agreement (whether
one or more, the "Credit Facilities"), (ii) the administration of the Credit
Facilities or (iii) all matters in any manner related to the Credit Facilities.
Borrower hereby expressly understands and agrees that this release and waiver
extends to all claims of every nature whatsoever known or unknown, suspected or
unsuspected, existing, claiming to exist or which may hereafter arise out of or
result from, or be connected with the matters and things covered as described
herein relating to the Credit Facilities, in any manner. The rights and defenses
being waived and released hereunder include without limitation any claim or
defense based on the Lender having charged or collected interest at a rate
greater than that allowed to be contracted for by applicable law; provided,
however, that in no event shall such waiver and release be deemed a change to,
or modify the terms of, the Loan Documents which provide that sums paid or
received in excess of the maximum rate allowed by applicable law, as amended
from time to time, shall reduce the principal sum due; said provision to be in
full force and effect.
 
7.           Ratification. Except as herein modified and amended or as modified
and amended by the other Loan Documents, including without limitation the
Replacement Note, executed and/or delivered by Borrower in connection with the
modifications made herein, the terms and conditions of the Mortgage and the
other Loan Documents are hereby ratified and affirmed and shall remain in full
force and effect.

 
2

--------------------------------------------------------------------------------

 

8.           No Novation. It is the intent of the parties that this instrument
shall not constitute a novation and shall in no way adversely affect the lien
priority of the Mortgage or the other Loan Documents, to the extent that the
other Loan Documents create liens or grant security interests. In the event that
this Agreement, or any part hereof, shall be construed by a court of competent
jurisdiction as operating to affect the lien priority of the Mortgage or the
other Loan Documents over the claims which would otherwise be subordinate
thereto, then to the extent so ruled by such court, and to the extent that third
parties acquiring an interest in such property as is encumbered by the Mortgage
or such other Loan Documents between the time of execution of the Mortgage
and/or the other Loan Documents and the execution hereof are prejudiced thereby,
this Agreement, or such portion hereof as shall be so construed, shall be void
and of no force and effect and this Agreement shall constitute, as to that
portion, a subordinate lien on the collateral described therein, incorporating
by reference the terms of the Mortgage and the other Loan Documents, which then
shall be enforced pursuant to the terms therein contained, independent of this
Agreement; provided, however, that notwithstanding the foregoing, the parties
hereto, as between themselves, shall be bound by all terms and conditions hereof
until all indebtedness owing from the Borrower to Lender shall have been paid in
full.
 
9.           Patriot Act Compliance. Borrower is not a person who at any time:
(i) is listed in the Annex to Executive Order No. 13224, 66 Fed. Reg. 49709
(Sept. 25, 2001), (ii) is listed on the list of Specially Designated Nationals
and Blocked Persons generated and maintained by Office of Foreign Assets Control
of the United States Treasury Department, (iii) is a person with whom Lender is
prohibited from doing business or entering into any transaction with pursuant to
any law, regulation or order relating to terrorism or money laundering, or (iv)
is an affiliate of, or is controlled by, any person described in clauses (i),
(ii) or (iii) (a "Prohibited Person"). Additionally, Borrower is, and shall at
all times for so long as the Credit Facilities remain unpaid in full be, in full
compliance with the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as amended at
any time or from time to time (the "Patriot Act"), Executive Order No. 13224, 66
Fed. Reg. 49709 (Sept. 25, 2001) and all applicable, orders, rules, or
regulations promulgated under or in connection therewith. Borrower shall not:
(i) conduct any business, or engage in any transaction or dealing, with any
Prohibited Person, including without limitation knowingly making or receiving
any contribution of funds, goods, or services, to or for the benefit of a
Prohibited Person; or (ii) engage in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in Executive Order No. 13224, 66 Fed.
Reg. 49709 (Sept. 25, 2001) or the Patriot Act. On request from time to time by
Lender, Borrower shall promptly deliver to Lender any such certification or
other evidence as Lender shall reasonably require confirming that, to Lender's
knowledge, no violation of this paragraph shall have occurred.
 
10.           Costs. Borrower shall pay all costs of the modification made
hereby, to include without limitation attorneys' fees and recording fees, as
well as the cost of an endorsement to Lender's title insurance policy insuring
the lien of the Mortgage after the recording of this Agreement as a valid and
subsisting first lien, subject only to such exceptions as are acceptable to
Lender in its sole discretion. Such costs shall be due upon execution hereof and
the payment thereof shall be a condition precedent to Lender's duties hereunder.
In the event it is determined that additional costs relating to this transaction
are due, Borrower agrees to pay such costs immediately upon demand.
 
11.           Cross Default. Any default by Borrower under the terms of the
Mortgage, as modified hereby, or the other Loan Documents shall be a default
under this Agreement and all other documents or instruments executed with
respect to the Credit Facilities and any default by Borrower under the terms of
this Agreement, or any other document or instrument executed with respect hereto
shall be a default under the Mortgage and the other Loan Documents.
 
 
 
 

 
3

--------------------------------------------------------------------------------

 

12.           Acknowledgments. Borrower acknowledges, represents, warrants and
agrees: (i) the Mortgage and the other Loan Documents are in full force and
effect; and (ii) no notice limiting the maximum principal amount of the
indebtedness secured by the Mortgage pursuant to the terms of § 697.04(b),
Florida Statutes, as amended from time to time, has been filed in the public
records of the county in which the Premises are located nor has any such notice
been executed or delivered unless Borrower has given written notice of such
event to Lender in a sworn affidavit of even date with this Agreement. In the
event any such notice limiting the principal amount which may be secured by the
Mortgage has been recorded, executed or delivered, then this Agreement shall
also constitute a rescission of such notice, which notice, upon the execution
and delivery of this Agreement, shall be deemed to be void and of no further
force and effect.
 
13.           DocumentaryStamp Taxes; Intangible Taxes. Borrower acknowledges,
stipulates, covenants and agrees that Borrower is solely responsible for payment
of any and all documentary stamp taxes and intangible taxes with respect to the
Credit Facilities. In the event that at any time or from time to time the
Florida Department of Revenue shall impose any documentary stamp tax, intangible
tax, interest, penalties or fines with respect to any of said instruments,
Borrower shall pay same immediately upon demand and Borrower shall indemnify,
defend and hold Lender harmless of, from and against any and all such
documentary stamp tax, intangible tax, interest, penalties or fines, together
with all costs of collection thereof.
 
14.           Merger. Neither Lender nor any of its employees, attorneys,
representatives or other agents has made any representations, covenants,
promises or warranties with respect to the subject matter hereof, express or
implied, except as explicitly set forth herein or in the other Loan Documents
and no rights or privileges are or shall be acquired by Borrower by implication
or otherwise, except as expressly set forth herein or in the other Loan
Documents.
 
15.           Exhibits. The exhibits or schedules attached hereto and referenced
herein, if any, are an integral part hereof and are hereby incorporated herein
for all purposes.
 
16.           Paragraph Headings. The paragraph headings used herein are for
convenience of reference only and are not to be used in the construction or
interpretation hereof.
 
17.           Governing Law. This Agreement shall be governed, interpreted and
construed by, through and under the laws of the State of Florida, excepting,
however, its laws or principles regarding choice of laws or conflicts of laws.
 
18.           Construction. As used herein the neuter gender shall include the
masculine and the feminine genders and vice versa, and the singular the plural
and vice versa, as the context demands.
 
19.           Time of Essence. Time is of the essence of this Agreement.
 
20.           Attorneys' Fees. All costs incurred by Lender in enforcing this
Agreement and in collection of sums due Lender from Borrower, to include without
limitation reasonable attorneys' fees through all trials, appeals and
proceedings, to include without limitation any proceedings pursuant to the
bankruptcy laws of the United States or arbitration proceedings, shall be paid
by Borrower. Borrower further acknowledges, stipulates and agrees that its
obligations to pay attorneys' fees or costs under any Loan Document extend to
all obligations of the Borrower under all Loan Documents as modified and amended
by this Agreement. Attorneys' fees shall include charges for paralegals and law
clerks operating under the supervision of an attorney. Any award or payment of
attorneys' fees hereunder shall include as a part thereof any and all sales or
use taxes imposed thereon by any appropriate governmental authority.
 
21.           Binding Effect. This Agreement shall inure to the benefit of and
be binding upon the parties hereto, as well as their respective successors and
assigns, heirs and personal representatives.

 
4

--------------------------------------------------------------------------------

 

22.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.
 
23.           Waiver of Jury TRIAL. BORROWER KNOWINGLY, VOLUNTARILY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHTS BORROWER MAY HAVE TO TRIAL BY JURY IN ANY LEGAL PROCEEDING BASED ON,
ARISING OUT OF, OR IN ANY WAY RELATED TO: THIS AGREEMENT; THE OBLIGATIONS; ANY
NOTES, LOAN AGREEMENTS, OR ANY OTHER LOAN DOCUMENTS OR AGREEMENT EXECUTED OR
CONTEMPLATED TO BE EXECUTED IN CONNECTION WITH ANY OF THE OBLIGATIONS OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. THIS JURY WAIVER ALSO APPLIES
TO ANY CLAIM OR, COUNTERCLAIM, CAUSE OF ACTION OR DEMAND ARISING FROM OR RELATED
TO (I) ANY COURSE OF CONDUCT, COURSE OF DEALING, OR RELATIONSHIP OF BORROWER,
ANY OBLIGOR, OR ANY OTHER PERSON WITH LENDER OR ANY EMPLOYEE, OFFICER, DIRECTOR
OR ASSIGNEE OF LENDER IN CONNECTION WITH THE OBLIGATIONS WITH LENDER; OR (II)
ANY STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PERSON BY OR ON
BEHALF OF LENDER TO BORROWER, ANY OBLIGOR, OR ANY OTHER PERSON IN CONNECTION
WITH THE OBLIGATIONS OR LENDER REGARDLESS OF WHETHER SUCH CAUSE OF ACTION ARISES
BY CONTRACT, TORT OR OTHERWISE. BORROWER ACKNOWLEDGES THAT THIS WAIVER OF JURY
TRIAL IS A MATERIAL INDUCEMENT TO THE LENDER IN EXTENDING CREDIT TO BORROWER,
THAT THE LENDER WOULD NOT HAVE EXTENDED SUCH CREDIT WITHOUT THIS JURY TRIAL
WAIVER, AND THAT BORROWER HAS BEEN REPRESENTED BY AN ATTORNEY OR HAS HAD AN
OPPORTUNITY TO CONSULT WITH AN ATTORNEY IN CONNECTION WITH THIS JURY TRIAL
WAIVER AND UNDERSTANDS THE LEGAL EFFECT OF THIS WAIVER. BORROWER FURTHER
CERTIFIES THAT NO PERSON HAS REPRESENTED TO IT, EXPRESSLY OR OTHERWISE, THAT
LENDER OR ANY OTHER PERSON WOULD NOT, IN THE EVENT OF A LEGAL PROCEEDING, SEEK
TO ENFORCE THE FOREGOING WAIVER.
 
[Remainder of Page Intentionally Blank]

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year written above.
 

 
Lender:
 
 
THE BANK OF TAMPA,
 
a Florida banking corporation
 
 
 
By:  /s/David E. Brown                               
       David E. Brown, Senior Vice President

 
STATE OF FLORIDA
 
COUNTY OF HILLSBOROUGH
 
THE FOREGOING INSTRUMENT was acknowledged before me this _ day of June, 2016,
David E. Brown, as a Senior Vice President of The Bank of Tampa, a Florida
banking corporation, on behalf of the corporation. He/she o is personally known
to me or o has produced ____________ , as identification.
 
 

 
_____________________________
Notary Public
 
 
_____________________________
(Printed Name)
 
My commission expires:
_____________________________
(Rank or Serial Number)

 
 [Remainder of Page Intentionally Blank]

 
6

--------------------------------------------------------------------------------

 


 
Borrower:
 
 
BOVIE MEDICAL CORPORATION,
a Delaware corporation
 
 
 
By:/s/Robert L. Gershon                               
     Robert L. Gershon, Chief Executive Officer

STATE OF NEW YORK
 
COUNTY OF ______
 
THE FOREGOING INSTRUMENT was acknowledged before me this _ day of June, 2016,
Robert L. Gershon, as Chief Executive Officer of Bovie Medical Corporation, a
Delaware corporation, on behalf of the corporation. He/she o is personally known
to me or o has produced ____________ , as identification.
 
 

 
_____________________________
Notary Public
 
 
_____________________________
(Printed Name)
 
My commission expires:
_____________________________
(Rank or Serial Number)

 
 

 
7

--------------------------------------------------------------------------------

 
